DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. (US 2010/0325367) (hereafter Kornegay), in view of Gaither et al. (US 2003/0084248) (hereafter Gaither), and further in view of Lin et al. (US 2003/0086439) (hereafter Lin).
As per claim 1, Kornegay teaches a system, comprising:
a cache to store a plurality of cache lines in a write-back mode ([0048]);
	cache line write-back tracking circuitry to store an ordered list tracking the cache lines in the cache ([0048], first-in, first-out is the ordered list tracking of cache lines),
controller circuity to identify an evicted entry in the ordered list corresponding to an evicted dirty cache line and remove the identified entry from the ordered list ([0048], wherein by when the cache line is evicted, it is removed, wherein the ordering list is a first-in, first-out ordering).
	Kornegay does not explicitly teach wherein the cache line is dirty, 
dirty cache line counter circuitry to:
store a count of dirty cache lines in the cache;
increment the count when a new dirty cache line is added to the cache; and
decrement the count when an old dirty cache line is written-back from the
cache,
wherein a respective entry in the ordered list comprises an address associated with a
corresponding dirty cache line; and
mapping circuitry to map the dirty cache lines in the cache into entries of the
ordered list.
However, Gaither teaches wherein the cache line is dirty ([0026], [0027]), 
dirty cache line counter circuitry to:
store a count of dirty cache lines in the cache (fig. 4C);
increment the count when a new dirty cache line is added to the cache (fig. 4C); and
decrement the count when an old dirty cache line is written-back from the
cache (fig. 4C).
	It would have been obvious before the effective filing date of the claimed invention to have combined the dirty cache line counter circuitry of Gaither with the system and methods of Kornegay because the circuitry will improve performance by reducing thrashing ([0007]).
The combination does not explicitly teach wherein a respective entry in the ordered list comprises an address associated with a corresponding dirty cache line; and
mapping circuitry to map the dirty cache lines in the cache into entries of the
ordered list.
	However, Lin teaches wherein a respective entry in the ordered list comprises an address associated with a corresponding piece of data; and
mapping circuitry to map the corresponding pieces of data into entries of the
ordered list.
	It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to have combined the mapping circuitry of Lin with the
system and method of the combination of Kornegay and Gaither because it provides a flexible
structure in which FIFO integrity or ordering may be achieved while minimizing the size of a
FIFO memory structure ([0055]).
As per claims 2, 8, 9 and 16, the combination of Kornegay, Gaither and Lin teaches wherein the mapping circuitry comprises a list of pointers to the entries in the ordered list, the list of pointers sorted based on addresses of the dirty cache lines (Lin, fig. 6 teaches the pointers sorted in order of cache addresses).
As per claims 3, 10 and 17, the combination of Kornegay, Gaither and Lin teaches wherein the mapping circuitry comprises pointers to the entries in the ordered list, the pointers stored with the dirty cache lines (Gaither teaches wherein the ordering elements are stored with the dirty cache lines; Lin teaches the pointer structure).
As per claims 4, 11 and 18, the combination of Kornegay, Gaither and Lin teaches wherein the mapping circuitry comprises pointers to the list positions of the dirty cache lines stored in a cache eviction data structure (Lin, as illustrated in fig. 6).
As per claims 6, 12, 13, 14 and 20, the combination of Kornegay, Gaither and Lin teaches wherein the controller circuitry is to write back a dirty cache line corresponding to a next entry in the ordered list when the count exceeds a threshold (fig. 4C).
Claim 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kornegay, Gaither and Lin as applied to claims 1 and 15, and further in view of Grover et al. (US 2015/0234933).
As per claims 5 and 19, the combination of Kornegay, Gaither and Lin teaches all the limitations of claims 1 and 15.  The combination does not explicitly teach wherein the ordered list comprises a linked list.
However, Grover teaches wherein the ordered list comprises a linked list ([0004]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the linked list of Grover with the array based fifo or the combination of Kornegay, Gaither and Lin because a liked list is well suited for insertion and deletion and provides more efficient memory utilization due to dynamic memory allocation ([0005]-[0006]).
Response to Arguments
Applicant submits that the cited prior art does not teach “identifying an entry in the ordered list corresponding to an evicted dirty cache line and removing the identified entry from the ordered list.”
	Examiner respectfully disagrees.  As described, Kornegay teaches using a FIFO ordering to evict cache lines from a cache.  Kornegay does not teach the status of these cache lines (i.e. whether it is dirty or not) nor does it teach the specific implementation of the FIFO data structure.  Gaither teaches evicting dirty cache lines with from a cache.   However, the combination of Gaither and Kornegay does not explicitly teach the structure needed to implement the FIFO eviction introduced by Kornegay.  However, Lin teaches the structure needed to implement the FIFO replacement policy described by Kornegay.  Therefore, the combination of Kornegay, Gaither and Lin teaches the limitations of claims 1, 7 and 15.  For at least these reasons, the rejection is maintained.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139